DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election of Group 2 invention filed on 28 June 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Applicant’s preliminary amendment filed on 28 June 2022 is acknowledged and entered.  Following the amendment, claims 3, 12 and 13 are canceled, claims 1, 2, 4, 9-11 and 14-16 are amended, and the new claims 17-25 are added.    
Currently, claims 1, 2, 4, 8-11 and 14-25 are pending. 
Upon reviewing the newly submitted claims, a further election of species is required, which is set forth below.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A human antibody or a fully human monoclonal antibody (two subspecies: secukinumab and brodalumab, recited in claims 20-22, respectively); and 
A humanized monoclonal antibody (ixekizumab, recited in claims 23 and 24) 
Applicant is required, in reply to this action, to elect a single species and a single subspecies (if applicable) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 19.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:

Each species or subspecies listed above has distinct structural property, therefore, each does not share a special technical feature with the others within the meaning of PCT Rule 13.2, and thus do not relate to a single invention concept within the meaning of PCT Rule 13.1.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Gregory P. Einhorn on 11/28/2022, a provisional election was made without traverse to prosecute the species of a humanized monoclonal antibody and ixekizumab, claims 23 and 24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Currently, claims 1, 2, 4, 8-11 and 14-25 are pending, and claims 1, 2, 8-11, 14-18, 19 and 23-25 are under consideration. Claims 4 and 20-22 are withdrawn from further consideration as being drawn to a non-elected invention/species.  
Note, claim 4 should not have been grouped in Group 2 invention, as it is directed to a product (kit), and is not first-mentioned, whereas group 2 invention is directed to a method of inhibiting IL-17 with the polypeptide.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 10/29/2020 is acknowledged and has been considered.  A signed copy is attached hereto.
Note, the foreign reference CN 101168049 is in a language other than English, and the English abstract provided supplied is illegible.  Thus, the reference has been placed in the application file, but the information referred to therein has not been considered.  See 37 C.F.R. 1.98, (a)(3).  

Priority acknowledgement
This application is a national stage entry (371) of PCT/US18/49054 with the international filing date of 08/31/2018, which claims priority from provisional application 62/552,708 filed 08/31/2017, which is acknowledged.  

Claims
Applicant is advised that should claim 1 be found allowable, claims 14-16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Claims 14-16 recite the limitations of “wherein the inhibiting or decreasing the expression or activity of the IL-17 polypeptide reduces the individual's addiction to alcohol” (claim 14); “wherein the inhibiting or decreasing the expression or activity of the IL-17 polypeptide treats, reverses, ameliorates or prevents ALD, or alcohol-induced brain injury” (claim 15); and “wherein the inhibiting or decreasing the expression or activity of the IL-17 polypeptide inhibits RORt and blocks production of IL-17 cytokines and attenuates development of alcohol-induced liver fibrosis and brain damage” (claim 16), respectively, which represent the inherent properties when administering said polypeptide; and they are not in any way alter or further limit the method steps, active ingredient or the patient population of the method of claim 1, from which claims 14-16 are dependent.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 1 is objected to for the following informalities, appropriate correction is required:
Claim 1 recites “thereby - reducing addiction to alcohol, - ameliorating, reversing, treating or preventing: Alcoholic Liver Disease (ALD), or alcohol-induced brain injury, or inhibiting RORt to effectively block production of IL-17 cytokines and attenuate development of alcohol-induced liver fibrosis and brain damage” (last six lines), which is redundant and unnecessary as such is already recited in the preamble and would be inherent property of administering the polypeptide or a composition thereof.  Deleting of such limitation is suggested.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 8-11 and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite for the recitation “administering … a polypeptide or a composition comprising a polypeptide …” in step (a) and step (b)(i) because there are two “a polypeptide”, and it is unclear whether the second “a polypeptide” in the composition is the same polypeptide as the first “a polypeptide”. The metes and bounds of the claim, therefore, cannot be determined.  The following is suggested: “administering … a polypeptide or a composition comprising the polypeptide …”, if intended.  The claim is further indefinite and confusing because it is unclear how step (a) differs from step (b), and why “(i) providing a polypeptide …” in step (b) makes any difference from step (a)?  Clearly, in order to administer the polypeptide (step (a)), the polypeptide has to be “provided” first.  The claim is further indefinite for the recitation “preventing: Alcoholic Liver Disease (ALD), or alcohol-induced brain injury” in lines 3-4 because it is unclear how an administering amount for preventing ALD or alcohol-induced brain injury can be determined.  The claim is further indefinite for the recitation “capable of inhibiting or decreasing …” because it is unclear whether “capable of …” indicates that certain conditions may be required for said activity of “inhibiting or decreasing …” to happen?  The metes and bounds of the claim, therefore, cannot be determined.
	Claim 8 is indefinite for the recitation “wherein the alcohol-induced brain injury comprises …, or reducing alcohol-induced neuronal death and astrogliosis” because it is unclear what it is meant, i.e., it does not make sense.
Claim 14 is indefinite for the recitation “wherein the inhibiting or decreasing the expression or activity of the IL-17 polypeptide” because it is unclear what it is meant, and there is insufficient antecedent basis for this limitation in the claim.  Claims 15 and 16 are similarly indefinite.
Claim 17 recites the limitation " the IL-17 polypeptide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is indefinite for the recitation “wherein the fully human monoclonal antibody is brodalumab” because brodalumab is not an antibody that specifically binds to the IL-17 as required by claim 2, from which claim 22 is indirectly dependent.  Brodalumab binds to IL-17RA (receptor).  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 1, 2, 8-11 and 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for ameliorating, reversing, or treating ALD or alcohol-induced brain injury with an antibody against IL-17A or its receptor IL-17R, or a composition thereof; does not reasonably provide enablement for a method for preventing ALD or alcohol-induced brain injury with same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The independent claim 1 recites “[A] method for: … ameliorating, reversing, treating or preventing ALD, or alcohol-induced brain injury, … comprising: (a) administering … a polypeptide or a composition comprising a polypeptide capable of inhibiting or decreasing the expression or activity of an IL-17 protein”; and claim 15 recites “therein the … polypeptide treats, reverses, ameliorates or prevents ALD, or alcohol-induced brain injury”, which encompass disease prevention.  Prior art search reveals that it has not established that ALD or alcohol-induced brain injury can be prevented, let alone prevented by inhibiting IL-17.  All that has been shown is that ALD or alcohol-induced brain injury may be treated.  To prevent ALD or alcohol-induced brain injury would necessarily mean that an individual would have to be first identified as at the risk before the disease develops, and then given an IL-17 inhibitor such as said anti-IL-17A antibody, and such administration would ensure that the individual would not develop ALD or alcohol-induced brain injury. As neither the prior art nor the specification has established how to identify individuals who are at a risk for developing ALD or alcohol-induced brain injury, a method of preventing ALD or alcohol-induced brain injury is not enabled.  
Due to the large quantity of experimentation necessary to determine the preventing effect of “a polypeptide capable of inhibiting or decreasing the expression or activity of an IL-17 protein”, and to determine how to identify a patient having a risk for developing ALD or alcohol-induced brain injury; the lack of direction/guidance presented in the specification regarding same; the absence of working examples directed to same; the complex and unpredictable nature of the invention, the state of the prior art, which has not established that ALD or alcohol-induced brain injury can be prevented by antagonizing IL-17 activity, and the breadth of the claims which embraces disease prevention, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Written Description 
Claims 1, 2, 8-11, 14-20, 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 2, 8-11, 14-20, 23 and 25 encompass the use of a polypeptide or a composition thereof, wherein the polypeptide is “capable of inhibiting or decreasing the expression or activity of an IL-17” (claim 1, for example); and “treats, reverses, ameliorates or prevents ALD, or alcohol- induced brain injury” (claim 15, for example); “wherein the IL-17 polypeptide is an IL-17A polypeptide” (claim 17, for example).  Thus, “a polypeptide” reads on any or all polypeptides inhibiting or decreasing the expression or activity of any IL-17 (any member of IL-17 family), and the claims encompass a genus of polypeptides with unlimited number of species that have broad structural dissimilarity, as the polypeptide is defined only by a functional limitation.  However, the specification merely discloses the use of one type of polypeptides, i.e., antibody, such as a therapeutic monoclonal antibody inhibitory to IL-17A or IL-17R activity only (pages 20-23, for example); and no other polypeptide inhibiting or decreasing the activity of IL-17A, no polypeptide inhibiting or decreasing the activity an IL-17 other than IL-17A, and no polypeptide inhibiting or decreasing the expression of any IL-17, meeting the limitations of the claims is ever identified or particularly described.  
The first paragraph of 35 U.S.C. §112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, only antibodies to IL-17A and IL-17RA are disclosed, which fall within the scope of the genus of “a polypeptide “capable of inhibiting or decreasing the activity of an IL-17”; and 0 species disclosed falls within the scope of the genus of “capable of inhibiting or decreasing the expression of an IL-17”.  In addition, the specification provides no description of structural features common to the members of the genus of “a polypeptide”.  Further, the structural features of the claimed genus of “a polypeptide” are completely unpredictable.  Thus, one of skill in the art cannot "visualize or recognize" the members of the claimed genus.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. Accordingly, the specification does not provide adequate written description of the claimed genus.  Due to the limited species disclosed (one type: antibody; and antibodies targeting only the activity of IL-17A or its receptor), which meet the limitations of the claims; the breadth of the claimed broad genus, and the lack of structural limitation and predictability for the encompassed “a polypeptide”, one skilled in the art would not conclude that the applicant was in possession of the claimed genus of “a polypeptide capable of inhibiting or decreasing the expression or activity of an IL-17” or “treats, reverses, ameliorates or prevents ALD, or alcohol- induced brain injury”.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only the antibodies to IL-17A, but not the full breadth of the claims, meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Note, claims 20-22 are included in the instant prior art rejection because the recited species/subspecies are taught by the prior art reference cited herein.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-11 and 14-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kisseleva et al. (US 2015/0004133 A1, 1/1/2015; provided by applicants).  
Kisseleva discloses methods and compositions for treating IL-17 related conditions, such as IL-17A or IL-17F in patients having fibrosis using IL-17 antagonists, such as small molecule IL-17 antagonists or protein IL-17 antagonists, such as antibodies (abstract, for example).  More specifically, Kisseleva teaches a method for reducing one or more symptoms of one or more of steatohepatitis, liver fibrosis, and hepatocellular carcinoma (HCC) with one or more compounds that reduce the level of one or more of IL-17, IL-23, Stat3, and Jak2; wherein the steatohepatitis is alcoholic steatohepatitis (exemplified in Example 16), and the liver fibrosis is alcoholic liver fibrosis (exemplified in Example 17); and wherein the administered compound is an antibody or an antigen-binding fragment thereof that specifically binds to one or more of IL-17, IL-23, Stat3, and Jak2; and in a particular embodiment, the antibody is a monoclonal antibody, which is a human monoclonal antibody specifically binds to IL-17 and comprises human monoclonal antibody AIN457; or is a humanized antibody (page 1, [0006] - [0010]; and claims 2, 3 and 6-9, for example).  Additionally, Kisseleva teaches that the compounds useful in the methods of the invention and currently in clinical trials as IL-17 and IL-17R inhibitors include, among others, Secukinumab (AIN457), anti-IL-17 antibody Ixekizumab, and Brodalumab (AMG 827) (page 6, [0058]).  Therefore, the reference anticipates claims 1, 2, 8, 14-24.  Note, with respect to the limitation of “wherein the alcohol-induced brain injury comprises neuronal death and astrogliosis or astrocytosis” in claim 8, such would be inherent properties of alcoholic liver fibrosis.  With respect to the “wherein …” limitations in claims 14-16, they represent the inherent properties of Kisseleva’s method of treating liver fibrosis such as alcoholic liver fibrosis with an IL-17 antibody, and do not carry additional patentable weight.  Further, Kisseleva teaches methods of administering the invention's compositions including administration in oral, parenteral, intraperitoneal, intranasal, topical and sublingual forms, wherein parenteral routes of administration include, for example, subcutaneous, intravenous, intramuscular, intrastemal injection, and infusion routes (pages 5-6, [0055]), which indicates or encompasses a liquid pharmaceutical composition for parenteral administration.  Therefore, the reference also anticipates claims 9, 11 and 25.  

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
11/29/22